Citation Nr: 1224103	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-42 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.  The Veteran also reported additional unverified service from 1974 to 1984 and service in the National Guard from 1984 to 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently reiterated that 38 C.F.R. § 3.156(b) (2011) requires VA to evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained it was particularly reluctant to presume the VA considered, but rejected, the possibility a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

In February 2005, the Veteran requested reevaluation for service connection for hearing loss in both ears.  This claim was interpreted as an application to reopen a claim of entitlement to service connection for right ear hearing loss and as a claim of entitlement to service connection for left ear hearing loss.  Subsequently, in a RO rating decision dated in June 2005, the claims were denied.  Additional evidence regarding the Veteran's hearing loss was received within one year following this decision; therefore, the June 2005 rating decision did not become final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In a September 2006 rating decision, the RO again denied the Veteran's application to reopen a claim of entitlement to service connection for right ear hearing loss, denied entitlement to service connection for left ear hearing loss, and indicated it was reconsidering the issue "because the decision rendered [in June 2005] had not yet become final . . . ."  Thereafter, the Veteran perfected an appeal of the September 2006 RO rating decision.  38 U.S.C.A. § 7105(b)(1), (d)(3) (West 2002); 38 C.F.R. § 20.302(a), (b) (2011).

The Veteran originally filed claims to reopen his claim of entitlement to service connection for right ear hearing loss and for entitlement to service connection for left ear hearing loss.  As the Board is reopening the claim of entitlement for service connection for right ear hearing loss, the Board has re-characterized the issue on appeal to entitlement to service connection for bilateral hearing loss.  

In written argument dated in April 2012, the Veteran's accredited representative raised the issue of entitlement to service connection for tinnitus.  As this matter is not currently developed or certified for appellate review, it is referred to the RO for appropriate action. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2002 rating decision denied the Veteran's claim of entitlement to service connection for right ear hearing loss.  The Veteran was notified of this decision and provided with his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the last final denial of service connection for right ear hearing loss in January 2002 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2002 RO rating decision denying service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the January 2002 RO rating decision in connection with the Veteran's request to reopen a claim of service connection for right ear hearing loss, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection for right ear hearing loss.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Application to Reopen

The Veteran's claim of entitlement to service connection for right ear hearing loss was denied by a January 2002 RO rating decision.  The bases for the denial were a lack of evidence of right ear hearing loss in the Veteran's service treatment records or upon the Veteran's military discharge, a September 2001 VA examination opinion that the right tympanic membrane perforation was unrelated to the current hearing loss, and the fact that the right ear hearing loss did not originate in service or within one year of the Veteran's discharge.  The evidence before VA at the time of the January 2002 RO rating decision consisted of the Veteran's service treatment records and a September 2001 VA audiological examination, in which the examiner opined the current right ear hearing loss did not originate with the perforated right tympanic membrane suffered in service.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction (AOJ), the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  

In Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011), the Federal Circuit noted 38 C.F.R. § 3.156(b) (2011) requires VA to evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Additionally, the Federal Circuit held that the Board must provide a written statement of its findings and conclusions, and the reasons and bases for such findings and conclusions.  Id. at 1368.  

In this case, the Veteran did not timely appeal the January 2002 RO rating decision, and the Veteran did not submit nor did the RO receive any new submissions within one year of the January 2002 rating decision.  Therefore, the January 2002 RO rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

A finally adjudicated claim of entitlement to service connection may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); see also Shade v. Shinseki, 24 Vet. App. 110, 113 (2010); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The newly associated evidence in regard to the Veteran's claim for entitlement to service connection for right ear hearing loss includes VA progress notes from July 1999 to April 2006, which generally describe the Veteran's current use of hearing aids.  In a February 2005 progress note, the VA examiner noted the Veteran reported he had a history of problems with his ear dating back to service, the Veteran had a history of noise exposure likely contributing to his sensory neural hearing loss, and the Veteran had a conductive component and an apparent history of ear infections.  An April 2006 VA progress note describes the Veteran's right ear hearing loss history to include a perforated right tympanic membrane repaired in 1966 and the Veteran's report of bilateral hearing loss since that time; it was also noted the Veteran had "a conductive component in the right ear as well as the left."  In his September 2007 notice of disagreement, the Veteran reported receiving treatment for both ears and needing hearing aids for both ears.  He argued his military work as a combat engineer and anti-armor weapon infantryman did "great damage" to his hearing.  

During an October 2009 VA audiological examination, the VA examiner noted the Veteran's history of noise exposure in service and occupational noise exposure after separation from service.  The examiner opined the Veteran's hearing loss was less likely as not caused by his in-service noise exposure.  The rationale for this opinion was based on the fact that the Veteran's hearing was within normal limits at service entrance and exit.  Furthermore, the examiner noted the Veteran's perforated right tympanic membrane was successfully repaired and was not the cause of the Veteran's right ear hearing loss.  The examiner opined the Veteran's hearing loss was more likely due to his civilian occupational noise exposure.  In his November 2009 substantive appeal, the Veteran stated his right ear hearing loss had more to do with his tenure in service than in his civilian career, and he believed his hearing loss had more to do with his surgery than not.  A June 2010 VA ear disease examination showed the right ear perforation had healed.  VA treatment notes dated in July 2010, October 2010, and December 2010 discuss the Veteran's use of hearing aids.  

The evidence associated with the claims file since January 2002 in regard to the Veteran's claim for entitlement to service connection for right ear hearing loss is new evidence because it was not associated with the claim file at the time of the prior final denial.

This new evidence in regard to the Veteran's claim for entitlement to service connection for right ear hearing loss is material because it goes to an element needed to substantiate the Veteran's claim, i.e., the evidence indicates an association between the Veteran's right ear hearing loss and his military service by noting the Veteran's report of hearing loss since service and by noting a conductive component in the right and left ear.  Therefore, the new evidence raises a reasonable possibility of substantiating his claim.  

Therefore, the Veteran's request to reopen is claim for entitlement to service connection for right ear hearing loss is granted.


ORDER

New and material evidence having been received, the claim of service connection for right ear hearing loss is reopened; to this extent only, the claim is granted.




REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.

The VA audiological examinations conducted by the same examiner in July 2001 and September 2001 are internally inconsistent.  Although both examination reports indicate the Veteran's hearing was within normal limits upon the Veteran's service entrance and exit, the examiner's medical opinions as to the cause of the Veteran's hearing loss are inconsistent.  First, in July 2001, the examiner opined, based on the claim file, "it sounds likely that if there is a hearing loss that it [is] related to the tympanic membrane perforation and middle ear condition ongoing while [the Veteran] was in the service as he did not have any changes in his hearing as a result of this condition while he was in the service."  The examiner stated it was as likely as not that the Veteran's "30 some years" as a machine operator contributed to his hearing loss.  The examination was unable to proceed until removal of cerumen from the Veteran's right ear.  Second, in September 2001, after the audiological examination of the Veteran, the examiner diagnosed the Veteran with moderate to severe sensorineural right ear hearing loss and moderate sensorineural left ear hearing loss.  The examiner opined there was no evidence the hearing loss in either ear was related to the perforation of the right tympanic membrane.  The examiner noted the Veteran's hearing loss was first noted in 1990, and there was no medical evidence showing the Veteran developed sensorineural hearing loss within one year after discharge from service.  As such, the July and September 2001 examinations are inadequate.

In October 2009, a VA audiological examination noted the Veteran's history of noise exposure in service and occupational noise exposure after separation from service.  After audiometric testing, the examiner diagnosed the Veteran with normal to severe sensorineural right ear hearing loss and normal to severe mixed left ear hearing loss.  The examiner opined the Veteran's bilateral hearing loss was less likely as not caused by or a result of in-service noise exposure.  The rationale for this opinion was the fact that the Veteran's hearing was within normal limits upon entrance to and exit from service, and the Veteran's right ear hearing loss was not related to his right tympanic membrane perforation nor the subsequent surgery to repair the perforation.  The examiner did not adequately consider whether it was as least as likely as not that the Veteran's bilateral hearing loss is, at least in part, related to his military noise exposure.  As such, the October 2009 examination is inadequate.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing the Veteran suffered an event, injury, or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based upon the results of the October 2009 audiometric tests, the Veteran has bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385 (2011).  Based upon the above examinations, the Board finds there is not sufficient medical evidence to make a decision.  As such, the claim must be remanded for the Veteran to be afforded another VA medical examination.

In addition, the Board notes, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate exam or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim.  

Since the claims file is being returned, it should be updated to include any new records associated with the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2)  (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the Board notes VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical records pertaining to the Veteran.  

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any hearing loss found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and the lay statements of record relating to the Veteran's hearing loss since service, and should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is related to or had its onset during service, and particularly, to the Veteran's report of in-service acoustic trauma.  The rationale for all opinions expressed should be provided in a legible report.

3.  Thereafter, re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


